     Case: 3:19-cv-00300-GHD-RP Doc #: 24 Filed: 09/29/20 1 of 1 PageID #: 3156




                        IN THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF MISSISSIPPI
                                    OXFORD DIVISION

PATRICK EVANS CLARK                                                                       PETITIONER

v.                                                                             No. 3:19CV300-GHD-RP

MARSHALL TURNER, ET AL.                                                                RESPONDENTS


                        ORDER DENYING PETITIONER’S MOTION [7]
                            FOR A COPY OF HIS LEGAL FILE

        This matter comes before the court on the motion [7] by the petitioner for a copy of his legal

papers, which were apparently lost after a gang fight and the following cleanup. The State has

responded to the motion, arguing that Mr. Clark had a grievance pending with the Mississippi

Department of Corrections regarding his legal documents – and that he could request them from the

state court. In addition, on September 24, 2020, the court denied [23] a separate motion in which the

petitioner requested a copy of the entire state court record, some 2,700 pages. As the court held in its

September 24 motion, “[Clark] has already argued and presented [his arguments] to the court. The court

has reviewed the arguments as presented by Mr. Clark and the State and fully understands them.” Doc.

23. Further, it appears that Mr. Clark obtained all or most of the documents he seeks, as he included

numerous state court documents as exhibits in his 148-page Traverse in support of his petition. Mr. Clark

has clearly articulated his arguments and has included many state court documents in support of those

arguments. As such, the instant motion [7] for a copy of his legal file is DENIED.


        SO ORDERED, this, the 29th day of September, 2020.


                                                         /s/ Roy Percy
                                                         UNITED STATES MAGISTRATE JUDGE
